IN THE SUPREME COURT OF THE STATE OF DELAWARE



JONATHAN S. HALL,                         §
                                          §    No. 195, 2020
       Defendant Below,                   §
       Appellant,                         §
                                          §
       v.                                 §    Court Below – Superior Court
                                          §    of the State of Delaware
STATE OF DELAWARE,                        §
                                          §    Cr. ID Nos. 1507014587
       Plaintiff Below,                   §                1507024327 (N)
       Appellee.                          §
                                          §
                                          §


                          Submitted: July 8, 2020
                          Decided:   August 25, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated March 20, 2020, denying the appellant’s motion for correction of illegal

sentence.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                             Justice




                                   2